Citation Nr: 0215604	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  98-02 037 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung disability, 
including shortness of breath, due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from April 1986 to February 
1996.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. 

In February 2001, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  The veteran does not manifest a current lung disability, 
diagnosed or undiagnosed.

2.  The veteran does not manifest objective signs or symptoms 
of disability.


CONCLUSION OF LAW

A lung disability, including shortness of breath, due to an 
undiagnosed illness was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 56,614-15 (November 9, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Compensation is available to Persian Gulf veterans for any 
chronic disability resulting from an undiagnosed illness 
manifested by one or more of a number of signs or symptoms.  
These signs or symptoms must become manifest to a degree of 
10 percent no later than December 31, 2006, and must have 
existed for at least six months or have manifested episodes 
or improvement or worsening over a six-month period in order 
to be considered chronic.  38 U.S.C.A. § 1117; 66 Fed. Reg. 
56,614-15 (November 9, 2001); see also VAOGCPREC 8-98.

In December 1986, x-ray examination of the lungs revealed 
small granulomas of both mid lung fields and a few calcified 
lymph nodes characterized as consistent with chronic 
granulomatous.  A January 1987 entry reflects that the 
veteran presented complaints of chest pain, but that the 
chest x-ray, which revealed small, calcified granuloma, was 
otherwise normal.  In March 1988, the veteran complained of 
chest pain.  A chest x-ray revealed no active infiltrates, 
but revealed granulomatous sequelae.  In August 1991, the 
lungs reportedly were normal.  

In November 1993, the veteran complained of a history of a 
recurrent dry cough since 1991.  In March 1994, the veteran 
complained of not having passed the physical readiness test, 
and a March 1994 entry notes a past medical history of 
possible reactive airway disease.  Head, eyes, ears, nose and 
throat were within normal limits.  The lungs were clear.  The 
veteran also complained of recurrent chest tightness, 
shortness of breath and a productive cough associated with 
running.  The veteran was in no distress, although there was 
some nasal turbinate.  The provisional diagnosis consisted of 
ruling out reactive airway disease and exercise-induced 
asthma.  

In April 1994, the veteran complained of dry heaves and 
coughing during physical training.  Examination revealed 
occasional coughing, but revealed the lungs to be clear; the 
lungs were without rales or wheezes.  The assessment appears 
to have been reactive airway disease.  Later that month the 
veteran complained of difficulty breathing after running and 
of fatigue.  

In May 1994, the veteran received treatment through the 
pulmonary clinic, after presenting complaints that included 
shortness of breath associated with exercise.  Physical 
examination revealed the lungs to be clear, without wheezes, 
rales, or rhonchi.  According to an entry set forth by the 
allergy/immunology department, there was no evidence of 
reactive airway disease.  According to a June 1994 entry, the 
assessment was shortness of breath without exercise, and a 
note reflects that exercise induced bronchospasm was 
considered, as was deconditioning.  

In July 1994, the veteran complained of having felt dizzy and 
weak.  According to a notation in service medical records at 
that time the veteran was followed in the pulmonary clinic, 
and his complaints were considered "Desert Storm Syndrome."  
The lungs were clear to auscultation.  The assessment was 
vasovagal response.  The following day, the lungs again 
reportedly were clear.  The assessment was not acute problem, 
with a notation that the veteran was undergoing work up for 
"Desert Storm Syndrome," including pulmonary work.  One day 
later, assessments consisted of desert storm syndrome and 
vasovagal response.  

In August 1994, the lungs were clear, without wheezes, rales, 
and rhonchi.  X-rays revealed calcified granulomas, 
diffusely, although there was no evidence of increased 
peripheral interstitial markings.  The impression was 
exercise-induced dyspnea of unknown etiology, with a notation 
that the physician was unable to discern a pulmonary 
etiology.  

In October 1994, x-ray examination revealed small, calcified 
granuloma in the left apex.  The x-ray otherwise was 
negative, and a note to the x-ray report reflects that there 
had been no change since August 1994.  

An April 1996 VA examination revealed the lungs to be clear 
to auscultation and percussion.  The AP dimension to the 
chest was normal; the veteran did not cough during the 
examination.  Diagnoses included calcified granuloma of the 
lungs that the examiner indicated were of no clinical 
significance.  X-ray examination revealed no significant 
calcified granuloma in either lung fields, which reportedly 
were clear and normally vascularized.  The impression of the 
physician who initially read the x-ray films was unremarkable 
chest examination.  In March 1997, the lungs were normal.  

During a hearing in January 1998, the veteran complained of 
extreme fatigue and shortness of breath.  He indicated that 
examination at some point had revealed that he experienced 
less lung capacity in the left upper pole; he also indicated 
that he had failed a physical readiness test in Saudi Arabia 
and that physicians in service had been unable to diagnose 
his illness.  

During a VA examination in February 1998, the veteran 
complained of shortness of breath since 1991.  Physical 
examination revealed excellent chest cage mobility; the lungs 
were clear to auscultation and percussion, and the veteran 
did not cough during the examination.  Impressions included 
shortness of breath, non-organic basis, and lunge disease not 
found.  A pulmonary function test administered also in 
February 1998 revealed findings that fell within the normal 
range.  In April 1998, a chest x-ray revealed a normal chest.  
According to an April 1998 medical history, there was no 
history of pneumonia, chronic obstructive pulmonary disease, 
asthma, or dyspnea.  

In October 1998, the lungs were reportedly clear.  There 
reportedly was no history of asthma, chronic obstructive 
pulmonary disease, or shortness of breath.  According to 
another entry that month, the veteran was able to breathe 
freely.  

A September 1999 entry makes reference to acute bronchitis, 
resolved.  Other entries in post-service treatment records 
also make reference to acute bronchitis, resolved.  Those 
entries do not contain findings associated with the diagnosis 
or otherwise suggest that the veteran experiences objectively 
ascertainable residuals of bronchitis.  

Although the veteran maintains that he experiences shortness 
of breath since 1991 as a result of his service in the 
Persian Gulf, post-service treatment records reflect that the 
veteran does not manifest a current lung disability, 
diagnosed or undiagnosed, and that the veteran does not 
manifest objective signs or symptoms of disability.  Because 
the veteran does not manifest a current disability, service 
connection for an undiagnosed illness is unwarranted.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The RO considered and applied the VCAA and notified of the 
appellant of the change in law.  The Board finds, 
furthermore, that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case and the supplemental 
statements of the case, and by a September 2001 letter, of 
the type of evidence needed to substantiate his claim.  
Furthermore, VA has obtained all existing pertinent evidence 
identified by the appellant.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  All necessary 
examinations have been completed.    

VA has satisfied its duties both to notify and to assist the 
appellant in this case.  Further development and further 
expenditure of VA's resources is not warranted.

ORDER

The appeal is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

